Citation Nr: 1410401	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease and status post laminectomy of the lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision rendered by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2006 the Veteran testified before a Decision Review Officer (DRO), and in June 2010 she testified before the undersigned.  Transcripts of the proceedings are of record. 

In August 2010 the Board issued a decision in which it denied the claim for an increased rating for the service-connected low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the parties to the appeal before the Court filed a Joint Motion for Remand.  That same month, the Court granted the motion, vacated the Board's August 2010 decision, and remanded the matter to the Board for further action consistent with the Court's Order.  In July 2012, the Board remanded the claims for further evidentiary development.  A supplemental statement of the case was issued in July 2013 and the case is once again before the Board. 

The Board's 2012 Remand also directed the AOJ to consider the claim for a TDIU.  A Statement of the Case was provided to the Veteran in July 2013.  There is no indication that the Veteran filed a substantive appeal.  However, the claim for TDIU is part and parcel with the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU issue will therefore be considered as being a part of the present appeal.    

Additional evidence and argument was received in March 2014.  The Veteran, through his attorney, waived RO consideration of that evidence.

A review of the files shows that this appeal also originally included the issue of entitlement to a compensable disability evaluation for service-connected onychomycosis, bilateral great toenails.  This issue was addressed in the Board's July 2012 remand, wherein the Board directed that the Veteran be provided a statement of the case (SOC) as to that issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was provided in July 2013.  An accompanying letter notified the Veteran that she had 60 days to perfect her appeal; however, the Veteran did not indicate any intention of perfecting her appeal as to this issue.  Accordingly, the issue of entitlement to a compensable disability evaluation for service-connected onychomycosis, bilateral great toenails is not on appeal.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's lumbar spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; nor are neurological symptoms sufficient to warrant a separate rating demonstrated.  

2.  The Veteran is currently service-connected two disabilities: degenerative disc disease and broad annular protrusion at L4-L5, status post lumbar laminectomy, L4-L5, and discectomy, L5-S1, for which she has a 40 percent disability rating, and onychomycosis, bilateral great toenails, for which she has a noncompensable disability rating; and, these awards, in combination, represent a 40 percent disability rating.

3.  The evidence fails to establish that the Veteran's service-connected disabilities preclude her from securing and following substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease and status post laminectomy of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5242 (2013).

2.  The criteria for entitlement to a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed her of what evidence was required to substantiate the claim for an increased rating and of her and VA's respective duties for obtaining evidence.  Notice regarding the Veteran's TDIU claim was provided in November 2010.  

With respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence she needed to substantiate her claim for an increased rating and notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in April 2006.
Although this notice was sent after the initial denial of the increased rating claim, the claim was subsequently readjudicated in a February 2007 statement of the case.  Any potential prejudice was cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  For this reason, no further development is required regarding the duty to notify.

VA also has a duty to assist a veteran in the development of a claim.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records and VA treatment records.  The Veteran also submitted personal statements in support of her appeal and private treatment records.  Records from the Social Security Administration as well as her VA vocational rehabilitation file have also been associated with the claims file.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and the Veterans Benefits Management System (VBMS). No other outstanding evidence has been identified that has not been obtained.

Specific VA medical examinations pertinent to the issues on appeal were also obtained in February 2006, January 2007, February 2008, December 2010 and November 2012.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

The Board acknowledges that the Veteran's claims file was not provided to the VA examiner at either the February 2008 or the December 2010 VA examination.  However, the existence of the claims file is not the sole litmus test for determining the adequacy of a VA examination.  Rather, the Court has held in Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Here, both examiners indicated that they had reviewed VA's electronic files, CPRS (VA's Computerized Patient Record System, which enables an examiner to enter, review, and continuously update all the information connected with any patient), considered the Veteran's personal complaints, and performed the necessary physical examinations.  The absence of the claims file had little bearing on the findings of the examinations. 

The Board notes that the Veteran's last examination is now over a year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability since the most recent examinations.  The Veteran has not argued the contrary.

The Veteran has been afforded a hearing before a DRO and a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the July 2006 DRO hearing and June 2010 BVA hearing, the DRO and VLJ identified the issues on appeal.  Additionally information was solicited regarding the severity of her disorder.  The case has subsequently been remanded to obtain additional records and medical examinations.  The Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter was Remanded, in pertinent part, to afford the Veteran a new VA examination to assess the level of impairment of her service connected low back disability.  The AOJ was also instructed to consider the Veteran's claim for an increased rating on an extraschedular basis as well as a claim for TDIU.  All those actions were accomplished, and that there has been substantial compliance with the July 2012 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2013).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As is the case here, where entitlement to compensation has already been established and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the evidence indicates that the Veteran's disability rating was increased during the course of the appeal.  However, the Court has held that a rating decision issued subsequent to a NOD which grants less than the maximum available rating does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Since the RO granted only a portion of the Veteran's increased rating claim, her appeal properly remains before the Board for review.

Service connection for degenerative disc disease of the lumbar spine was initially granted and assigned a 20 percent disability rating, effective from September 1, 2001.  A claim for an increased rating was received in December 2004.  The claim was initially denied.  She appealed that adverse determination.  Thereafter, by a rating action dated in February 2007, the 20 percent disability rating assigned for the Veteran's low back disability was increased to 40 percent, effective from December 2004.  However, she underwent a laminectomy in January 2005, and was granted a total disability rating under 38 C.F.R. § 4.30 from that date until February 28, 2005.  The 40 percent rating was continued from March 1, 2005.  The Veteran underwent an L-4-5 posterior lumbar interbody fusion in July 2011.  A total disability rating under 38 C.F.R. § 4.30 was once again awarded from July 8, 2011 to August 31, 2011.  The 40 percent rating was again continued from September 1, 2011.  

The Veteran's lumbar spine disability is rated at 40 percent disabling under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine).  The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
 
Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Moreover, "chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment provided that the effects in each spinal segment are clearly distinct evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

A review of the evidence prior to January 27, 2005, between March 1, 2005 to July 7, 2011, and since September 1, 2011 reflects that anklyosis has not been diagnosed.  At the most recent November 2012 VA examination the VA examiner specifically addressed whether the Veteran's lumbar spine disability results in or is comparable to unfavorable anklyosis of the thoracolumbar or entire spine.  The VA examiner indicated that an X-ray of the lumbar spine dated November 2011 showed posterior surgical fusion L4-L5 with insertion of the disk material.  She noted that the disk spaces appear maintained.  No evidence of ankylosis was noted on X-ray.  The VA examiner indicated that the Veteran performs activities of daily living independently; and, that there are no objective findings of lumbar spine disability comparable to unfavorable ankylsosis on physical examination.  She noted that the Veteran's range of motion is affected by effort and hypersensitivity. Similarly, although treatment records and earlier examination reports reflect continuing back pain, ankylosis was not diagnosed.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  In this regard, the Board acknowledges that the November 2012 VA examiner indicated that the Veteran had no discernable flexion on examination.  However, the examiner later highlighted that the Veteran's lack of range of motion was affected by a lack of effort.  He said he observed the Veteran sitting in a chair and demonstrating 90 degrees of flexion.  In other words, notwithstanding the fact that the examiner determined that there were no objective findings of unfavorable ankylosis of the spine, the evidence shows that the Veteran is actually capable of significant flexion (movement) of the lumbar spine.  Such tends refute any argument that the Veteran's lumbar spine disability results in immobility of the spine.

Reference is made to the report of a September 2009 X-ray study of the spine that described a worsening at L4-L5 when compared to X-rays taken in 2005.  Such does not alter the disposition of this decision.  Whereas a comparison of the 2005 and 2009 X-rays may indeed show a worsening of the degenerative process in the Veteran's lumbar spine, the controlling finding is the continued lack of evidence of unfavorable ankylosis.  

Consideration has also been given to the Veteran's complaints of pain on motion and the functional impairment that it causes.  However, the functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  A higher rating is therefore not warranted on the basis of orthopedic manifestations. 

Further, to receive an increased rating for intervertebral disc syndrome, the Veteran must have demonstrated incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent rating).  At the Veteran's February 2006 VA examination the VA examiner noted that the Veteran had obviously had medical attention within the past year.  However, he noted that the Veteran had not had any prescribed bedrest.  Moreover, at her VA examination in January 2007, the Veteran reported that she spent much of her time in bed, but she had not been prescribed to any periods of bedrest.  

At her February 2008 VA examination the Veteran stated that she had received 3 to 4 weeks of prescribed bed rest in the past year.  The treatment records from 2007 and early 2008 did not reflect such treatment.  She denied that she was prescribed any periods of bed rest at her hearing before the Board in June 2010.  Transcript at 4, 11.  Therefore, the evidence does not support her claim at the February 2008 VA examination that she actually experienced incapacitating episodes.  Additionally, even if the Board were to accept that she did have incapacitating episodes lasting 3 to 4 weeks in the past year, this duration is still less than the six weeks required for an increased rating.  At the Veteran's December 2010 VA examination she reported no prescribed bedrest recommended by a physician in the past 12-month period.  She did report however that she always lies down on the couch.  At the Veteran's November 2012 VA examination she reported that she had not had any incapacitating episodes over the past 12 months.  Therefore, as incapacitating episodes having a total duration of at least 6 weeks during the past 12 months has not been shown an increased rating is not warranted on this basis.

The Board has also considered whether a separate evaluation is warranted for any associated neurological abnormality.  Under 38 C.F.R. § 4.71(a), any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, is also to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2013).  However, a separate evaluation is not warranted due to her lumbar spine disability, as neurological abnormalities have not been shown.

At a February 2004 private treatment visit the Veteran denied numbness or tingling. Neurological testing reflected normal findings.  At a December 2004 VA treatment visit she reported that her pain radiated down her right leg and her leg feels numb and tingly.  A December 2004 private treatment record noted a diagnosis of "lumbar radiculopathy."  At a January 2005 private treatment visit the Veteran reported radiating pain down her left and right extremities with associated numbness. Neurological testing was normal.  A February 2005 private treatment record noted reports of radiating pain with numbness.  Neurological testing was normal.  An April 2005 nerve conduction study was normal.  A June 2005 private treatment record noted radiating pain down the left and right extremities with associated numbness.  Neurological testing reflected normal results.  A January 2006 VA treatment record reflected a normal screening electromyogram (EMG). 

At the Veteran's February 2006 VA examination the Veteran reported recurrent episodes of tingling in her right foot.  No loss of bowel or bladder control was reported.  Neurological testing reported no focal strength deficits.  Reflexes were intact and symmetrical at the knees and ankles. Sensation was intact in the lower extremities.  No radicular pain was noted.  At her January 2007 VA examination the Veteran reported radiating pain into her legs.  No bowel or bladder dysfunction was noted. Neurological testing revealed no focal strength deficits.  Reflexes and sensation were intact in the lower extremities.  On supine straight leg raising exam, no radicular pain was noted.   

At an April 2007 VA treatment visit the Veteran reported sometimes feeling tingling of her feet.  A neurologic examination was normal.  A June 2007 VA treatment record noted tingling in her feet.  At her February 2008 VA examination it was noted that deep tendon reflexes were 1+ and symmetrical.  An antalgic gait was noted.  The Veteran was unable to walk in tandem, on toes, or on her heels.  She was unable to do a straight leg raise.  Sensation was intact to sharp and dull in all areas.  Significantly, she was diagnosed with degenerative disk disease without objective findings of radiculopathy.  An August 2009 private treatment record noted that the Veteran was taking gabapentin for neuropathy.  An August 2009 VA treatment record noted complaints of numbness and tingling sensation in the feet.  A diagnosis of neuropathy was rendered.  

At her December 2010 VA examination the Veteran reported no radiating pain in the legs.  No bowel impairment or bladder incontinence was reported.  She did report tingling sensation in the tips of the toes which began in the late 2008.  Neurological testing reflected absent knee and ankle jerks. Sensory was intact with pinprick and vibration.  Position sense was intact.  Significantly, the Veteran was diagnosed with degenerative disk disease and broad annular protrusion at L4-5, status post lumbar laminectomy at L4-5 and discectomy L5-S1 with no objective evidence of radiculopathy.  

At the Veteran's November 2012 VA examination muscle testing, reflex testing, and a sensory examination all revealed normal results.  The Veteran denied radicular pain or any other signs or symptoms due to radiculopathy.  No other neurologic abnormalities or findings related to her bowel or bladder were reported.  No neurological disorder was diagnosed. 

The Board has considered that a December 2004 private treatment record noted a diagnosis of "lumbar radiculopathy" and an August 2009 VA treatment record noted a diagnosis of neuropathy.  Nevertheless, the physical findings throughout the record do not support these objective diagnoses.  Throughout the ten year appeal period numerous neurological findings have reflected normal results.  In fact, the most recent VA examination, and all VA examinations of record, noted no neurological findings sufficient to support a diagnosis of radiculopathy or any other neurological disorder stemming from the lumbar spine.  Based on the weight of all the evidence the Board finds that a separate rating based on a neurological abnormality is not warranted.

The Board has also considered the Veteran's statements that her disability is worse. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of a low back disability according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), the Director of Compensation and Pension (C&P) Services, is authorized to approve an extraschedular evaluation if the case 'presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards' 38 C.F.R. § 3.321(b)(1) (2013).

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the rating schedule is inadequate to evaluate the claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the third step is to refer the case to the Under Secretary for Benefits or the Director of C&P Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In other words, the Board may not address the issue in the first instance.

In May 2008, the Director of C&P Service considered the issue of entitlement to extraschedular rating for the Veteran's degenerative disc disease and status post laminectomy of the lumbar spine in accordance with 38 C.F.R. § 3.321(b).  The Director indicated that based on a review of the record the evidence did not reveal entitlement to an evaluation in excess of the 40 percent currently assigned.  He additionally indicated that the Veteran was not unemployed or unemployable due to a service-connected disability.  

In May 2013, the Director of C&P Service once again considered entitlement to an extraschedular rating for the Veteran's service-connected lumbar spine disability.  After a review of all the evidence the Director noted that the Veteran had been compensated at a level commensurate with the rating schedule criteria for her back condition.  He noted that the totality of the evidence does not support the contention that the Veteran's service-connected back condition is exceptional or usual, as to render the use of the regular rating schedular standards impractical.  Entitlement to an extraschedular evaluation was denied. 

Because the appropriate first line authority has adjudicated entitlement to an extraschedular rating, the Board may now consider the issue.  The threshold question is whether the rating criteria adequately contemplate the Veteran's disability.  Although the schedular criteria provide for evaluations higher than the now 40 percent rating for her degenerative disc disease and status post laminectomy of the lumbar spine, her lumbar spine disability has not manifested with the symptoms required to achieve higher ratings under that particular diagnostic code.  For these reasons, the Veteran's disability picture (e.g. her disability level and lumbar spine symptomatology) is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The assigned schedular evaluation specifically for her degenerative disc disease and status post laminectomy of the lumbar spine is therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

III.  TDIU

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Throughout the period on appeal, the Veteran has not satisfied the percentage requirements noted above.  Her service-connected disabilities include degenerative disc disease and broad annular protrusion at L4-L5, status post lumbar laminectomy, L4-L5, and discectomy, L5-S1, for which she has a 40 percent disability rating, and onychomycosis, bilateral great toenails, for which she has a noncompensable disability rating.  These awards, in combination, represent a 40 percent disability rating.  38 C.F.R. § 4.25, Table I. 

Consequently, the only remaining question in this case is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, for purposes of a possible extraschedular evaluation.  38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b). 

The Board itself cannot assign an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under 
§ 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under 
§ 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

That is, since the Board itself cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of C&P Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board."). 

Here, prior to the Board's consideration of this matter, the issue was considered in May 2008 by the Director of C&P Service who briefly determined that the Veteran is not unemployed or unemployable due to her service-connected back disability.  However, once again the case was referred to the Director of C&P Service for extraschedular consideration pursuant to the July 2012 Board remand.  The Director of C&P concluded in May 2013 that a TDIU rating under 38 C.F.R. § 4.16(b) was not warranted.  While the RO denied the claim based on this determination, it is not binding on the Board.  Fisher v. Brown, 4 Vet. App. 405 (1993) (denying reconsideration).  Thus, entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) will be considered.

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2013).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2013);  see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether her service-connected disabilities alone are of sufficient severity to produce unemployability. 

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).

The Veteran contends that she is entitled to a TDIU rating.  In a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) initially submitted in January 2005, the Veteran indicated that she became too disabled to work as of April 2004.  She reported that she had left her last place of employment due to a back injury.  

Turning to the medical evidence of record within the appellate period, a March 2004 private examiner noted that based on his initial evaluation the Veteran is only able to work at a sedentary level as defined by the U.S. Department of Health and Human Services.  The Veteran was afforded a VA examination in February 2006.  The VA examiner noted that the Veteran was independent in her activities of daily living.  A detailed opinion regarding unemployability was not provided.  The Veteran was once evaluated at a January 2007 VA examination.  The VA examiner indicated that the Veteran was independent in her activities of daily living.  Regarding the effects on her occupation, it was noted that the Veteran had worked as a counselor for a couple of months the prior year but reported that she had to give this up because of various conditions and problems including her back.  A detailed opinion regarding unemployablity was not provided. 

In April 2007, the Veteran was referred by the VA for an assessment to help her VA counselor enhance her participation in vocational rehabilitation services.  It was noted that the Veteran had a bachelor's degree and was service-connected for her low back and dermatophytosis.  It was additionally noted that she also had neck and left shoulder pain which were not currently service-connected.  The Veteran was additionally diagnosed with an adjustment disorder with anxiety.  The examiner noted that the Veteran had a long history of successful adaptation to the world of work in that she progressed in rank and responsibility in the military.  He noted that after retiring she had completed additional training and had worked in real estate and financial services.  He indicated that the Veteran had clearly demonstrated willingness and desire to work.  However, he noted that she reports constant pain in her back, neck and upper shoulder and has been unable to mobilize her resources well enough to find suitable employment.  He determined that it was clear that achievement of a vocational goal was not currently feasible.  Significantly, he considered non-service connected disabilities in this determination.

An Independent Case Manager working with the VA Vocational Rehabilitation and Employment office assessed the Veteran in May 2007.  She noted that it was not reasonably feasible for the Veteran to achieve a vocational goal.  She indicated that it had been determined that the Veteran was not able to work and sustain gainful employment in a competitive job market due to her disabilities.  The Veteran underwent an additional VA examination in February 2008.  Once again a detailed opinion regarding unemployability was not provided.  


At her December 2010 VA examination the Veteran reported that she was not working because of her back disability.  With respect to her onychomycosis the Veteran denied any further treatment for this disability following service.  The VA examiner indicated that it was less likely as not that the Veteran's service-connected onychomycosis affected physical or sedentary employment.  With respect to the Veteran's service-connected lumbar spine disability the VA examiner indicated that the Veteran has symptoms of chronic back pain.  The VA examiner noted that the back disability affected her ability to engage in physical type of work that requires long standing, walking, bending, lifting or long sitting.  He indicated it was less likely as not to affect light sedentary work.  He stated that the Veteran was capable of sedentary to light duty employment, based on her service-connected conditions alone, if she so chooses. 

A licensed professional counselor and certified rehabilitation counselor and vocational evaluator reviewed the Veteran's claims file in April 2012.  He noted that he had additionally personally interviewed the Veteran.  He indicated that it was his opinion that she had severe restrictions regarding her mobility and she also has had an extended long term incapacity to perform any type of work activity.  He noted that it was his opinion that the Veteran was totally disabled due to her service-connected lumbar spine disability and will remain permanently disabled.  No rationale was provided.  There was also no discussion regarding the potential for sedentary employment.  Moreover, the Veteran was not physically evaluated as part of this evaluation.  

A November 2012 VA examiner additionally considered the Veteran's employability. After physically evaluating the Veteran and considering her history, the VA examiner indicated that the Veteran could perform gainful employment if she so chooses. 




The Director of C&P concluded in May 2013 that there were no medical opinions that the Veteran is unemployable due solely to her back condition.  He noted that VA examiners had opined that the Veteran would be employable, at least in a sedentary environment.  The Director of C&P noted that electronic records show the Veteran is in receipt of Social Security Administration (SSA) disability benefits however, it was determined in the court case Murinscak v. Dervinski that SSA's decisions regarding unemployability are not controlling for VA determinations.  He indicated that VA examiners reported that the Veteran's effort on range of motion tests was lackluster, and she was able to sit with her back flexed at 90 degrees.  He indicated that there is no evidence that the Veteran's service-connected disabilities would preclude gainful employment in all settings, such as a sedentary one and therefore entitlement to TDIU on an extraschedular basis is denied.  The Board concurs.  

In recognition of the severity of and impairment caused by her service-connected disabilities, the Veteran was rated as a combined 40 percent disabled.  However, based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone actually preclude her from engaging in substantially gainful employment.  The Board emphasizes that it is not bound by the determination made by the Director of C&P Service.  However, in the present case, the Board wholly agrees with his determination and analysis.  

Specifically, while her service connected disabilities are clearly debilitating and prevent physically demanding work, the fact remains that she possesses training in criminal justice, and employment in that field does not always necessitate physically demanding work.  Several examiners found that she could still perform sedentary work.  The Board finds that the April 2012 opinion, which is the only one which concludes that the Veteran is unemployable due solely to her service-connected back, is outweighed by the numerous VA examinations and other evidence of record which reflect that the Veteran is still able to complete sedentary work.   

The Board does not find the evidence to be in equipoise such that the doctrine of reasonable doubt would be triggered to grant an extraschedular TDIU.  This is because the weight/probative value that can be assigned to each of the opinions differs.  Significantly, the April 2012 examiner's opinion is not very thorough or detailed.  There is no rationale provided with the opinion.  The several other opinions (see aforementioned) were not discussed at all.  The fact that the April 2012 opinion was provided without a physical examination also detracts from the opinions probative value, especially when the other examinations/opinions included physical findings.  Moreover, the contrast between the findings of the April 2012 examiner and the evaluation provided at a subsequent November 2012 VA examination (which indicates exaggeration of symptomatology on the part of the Veteran) questions the validity of the April 2012 examiner's findings.  The aforementioned inconsistencies raise considerable suspicion as to the Veteran's motive.  It suggests that her reports of her back symptoms and its impact are based on her self-interest in gaining financially.  As noted above, a TDIU would be granted on an extraschedular basis if it is found that her service-connected disabilities alone render her unemployable. Such potentially could result in the Veteran's receipt of increased VA compensation benefits.

For the foregoing reasons, the positive opinion of the April 2012 examiner is clearly outweighed by the negative opinions of record.  The totality simply does not support the finding made in the April 2012 report.  The Director of the C&P Service made that exact conclusion.  The Board concurs.  No uncertainty was expressed in providing the opinion. It is adequately thorough and detailed. Reliance was not placed upon the Veteran's incredible reports of her back symptoms and its impact.   The Board concedes that the Director did not perform an examination of the Veteran.  However, this is inconsequential.  There is no requirement that the Director do so.  Further, the examinations performed by others, in numerous VA examinations throughout the appeal period, were of sufficient scope and available for review in the claims file.  The Board places more probative value on the VA examinations and determinations of the C&P Director.  As such, entitlement to a TDIU rating due to the Veteran's service-connected disabilities is not warranted.

The Board acknowledges the Veteran's assertions that she is unable to work due to her service-connected disabilities.  It must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify'). 

In this case, the Veteran is competent to report symptoms such as back and toe pain because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to state that her service-connected disabilities alone have rendered her unemployable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').

The Board finds that the claim for entitlement to a TDIU rating must be denied. In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied.



ORDER

A rating in excess of 40 percent for degenerative disc disease and status post laminectomy of the lumbar spine is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


